DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 18 are pending in this Office action.
Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive.
Applicant argues that claim 1 recites “a plurality of storage bins, each storage bin being divided into at least a first storage tier and a second storage tier.” In Donovan, each of the tiers are separate storage devices. In other words, there are no tiers within a storage bin, rather there are only multiple storage devices each representing different tiers. 
Utagawa is not cited as curing this defect in the disclosure of Donovan, and indeed Utagawa does not disclose the storage medium of claim 1. Hence, claim 1 is patentable over Donovan in view of Utagawa. Independent claim 10 limitations substantially similar to the storage medium limitations of claim 1 and is likewise patentable for the same reasons as claim 1. 
Dependent claims 2-6, 7, 8, 9, 11-16, 17 and 18 depend from claims 1 and 10 and are at least patentable for the same reasons as claims 1 and 10.
Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in his previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 

	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
In response to applicant's argument, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
In the Instant disclosure Para [0069] discloses separate storage spaces or areas 912 in the data storage media 132, which may be referred to as "bins," may be allocated to each video source device. Each bin 912 may be subdivided into tiers 914, with each storage area or tier being associated with a different category of data. In FIG. 9, the storage medium 132 is shown as divided into two bins 912 (Bin A and Bin B), one for each of two video storage devices A, B, wherein each bin 912 is subdivided into two tiers 914 (tier 0, tier 1). One tier 914 may be designated as a long term storage (e.g., Tier 1) and the other tier 914 may be designated as short term storage (e.g., Tier 0). 

	In response to applicant’s argument, as per above instant paragraph Para [0069], Donovan discloses network management 101, having an Event Database 118. Event Database having Event Queue 116, Database 119 and 122. Device Database 116 having Tier 1 Storage 130, 131 and 132 (see Figure 1).
	Further to above, Donovan discloses in Para [0227], Data storage server 1208 may be used to store the video data, the meta-data, as well as the attribute data and associated weights. Data is also archived by data archive server 1213 running the Hierarchical Storage Module on enterprise tape library 1214 and also Data may also be duplicated on remote storage 1206 via a dedicated transmission media such as a fiber optic line, or via a public network such as the Internet.
	Hence, Donovan discloses claimed limitations as argued. 
In response to dependent claims, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, Appellant did not argued as to how Utagawa does not teach claimed features. For this reasons, arguments are moot.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1 – 6, 8 – 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2010/0321183 issued to John Donovan et al. (“Donovan”) and further in view of USPGPUB 2012/0120309 issued to Yuka Utagawa (“Utagawa”).

With respect to claims 1 and 10, Donovan teaches an apparatus and method (Figure 1) comprising:
a network (Figure 1, item 101); 
a non-volatile storage medium that includes a plurality of storage bins, each storage bin being divided into at least a first storage tier and a second storage tier, the second storage tier configured to store second video data identified to be stored longer than first video data to be stored in the first storage tier (Figure 1 and Para [0048], lines 1 – 10: A hierarchy of two or more data storage devices 130, 131, 132 (tier 1, tier 2 and tier n) stores the video data from the surveillance cameras, audio data from the audio sensory devices, data from other sensory devices, video tips from the video tip module, vehicle information, and data from other legacy systems. (The hierarchy of data storage devices (storage devices equals non-volatile storage media) is connected to the surveillance cameras, the audio sensory devices, and the video tip module via a network) and Para [0230], lines 18 – 25: The video data, the audio data, and the video tips are stored in a hierarchy of two or more data storage devices, as shown in step 1316. The video data, the audio data, and the video tips are cascaded from a first-level storage device to a second-level storage device based at least on importance of data, The first-tier device has a higher data access performance and a lower storage capacity than the second-tier device. Note: due to higher access rate, first data store will take lower time to store than second storage);
a plurality of video source devices configured to transmit, over the network, video that includes the first video data and the second video data (Para [0048], lines 1 – 10: A hierarchy of two or more data storage devices 130, 131, 132 (tier 1, tier 2 and tier n) stores the video data from the surveillance cameras, audio data from the audio sensory devices, data from other sensory devices, video tips from the video tip module, vehicle information, and data from other legacy systems. (The hierarchy of data storage devices is connected to the surveillance cameras, the audio sensory devices, and the video tip module via a network) and Para [0139], lines 5 – 8: The video tips are transmitted via the Internet or any other local or global network, to mail or MMS server, which runs a mail server or MMS server application, which receives submitted video tips);
a computer processor; and computing memory communicatively coupled with the computing processor, the computer memory having stored therein computer executable instructions that when executed cause performance of operations (Page 20, claim 26, lines 5 – 10: one or more processors, operatively coupled to the one or more sensors; and one or more memories, operatively coupled to the one or more processors, the one or more memories comprising program code which when executed causes the one or more processors) including: 
determining that the first video data, once stored in the first storage tier, exceeds a storage amount threshold for the first storage tier (Para [0068], lines 19 – 22, #8: The total amount of stored data can be much larger than the capacity of the disk storage available, since rarely-used files are cascaded down to low-cost storage media.  Cascading of data from the hierarchy of data storage devices includes at least a first-tier device and a second-tier device, the first-tier device having a higher data access performance and a lower storage capacity than the second-tier device).

As shown above, Donovan recites the claimed invention substantially as claimed. However, Donovan does not explicitly recites deleting a portion of the first video data in excess of the storage amount threshold.
Utagawa recites the deletion determining unit can also determine that a frame in the buffer should be deleted if a data amount of moving image data waiting to be transmitted in the buffer exceeds a threshold value (Utagawa: Para [0029]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Donovan’s Video surveillance, storage and alerting system  with the teachings of Utagawa’s transmitting unit which is provided to transmit the moving image data input by the input unit in order to ensure that an important frame is not deleted in case of frame skipping while transmitting data and ensures efficient and reliable apparatus.

As to claims 2, 11 and 12, the network includes a local area network and both the non-volatile storage medium and the plurality of video source devices are within the local area network (Donovan: Para [0043], lines 5 – 7: A network management module network connectivity of all components and subsystems of the system. Para [0223], lines 8 – 11: A network interface 1105 provides connectivity to a network, such as an Ethernet network, a Local Area Network (LAN), a Wide Area Network (WAN), an IP network, the Internet, etc.).

As to claims 3 and 13, the at least one video source device is an at least one video camera (Donovan: Para [0044], lines 1 – 2, Analogue surveillance camera capture video data, which is digitized by DVR).

As to claims 4 and 14, the at least one video camera is an at least one digital IP camera (Donovan: Para [0044], lines 6 – 8, Digital surveillance camera 105 (which could be an IP camera) also captures video data and also see Para [0052], lines 1 – 4, Cameras used in the present invention may be digital IP cameras, digital PC cameras, web-cams, analog cameras, cameras attached to camera servers, analog cameras attached to DVRs, etc.).

As to claims 5 and 15, the first storage tier is designated for storing data of lower resolution than that of the second storage tier (Donovan, Para [0075 – 0076]: Video data may be cascaded down the storage hierarchy based on its importance (Y). The importance (Y) may be calculated as a weighted average of the attributes of the video data (including attributes of the device used to capture the video data). Examples of attributes of the video data include, but are not limited to, the following: Resolution of the video data (R). Para [0348], lines 17 – 20: the hierarchy of data storage devices includes at least a first-tier device and a second-tier device, the first-tier device having a higher data access performance and a lower storage capacity than the second-tier device, and lines 34 – 45: the system described above where ).

A to claims 6 and 16, the second storage tier is designated for storing data of lower resolution than that of the first storage tier (Donovan, Para [0075 – 0076]: Video data may be cascaded down the storage hierarchy based on its importance (Y). The importance (Y) may be calculated as a weighted average of the attributes of the video data (including attributes of the device used to capture the video data). Examples of attributes of the video data include, but are not limited to, the following: Resolution of the video data (R). Para [0348], lines 17 – 20: the hierarchy of data storage devices includes at least a first-tier device and a second-tier device, the first-tier device having a higher data access performance and a lower storage capacity than the second-tier device, and lines 34 – 45: the system described above where the importance of the video data is calculated as a weighted average of attributes of the video data, where the attributes include resolution of the video data, age of the surveillance camera used to capture the video data, time since the surveillance camera was last maintained, location of the surveillance camera used to capture the video data, and primitive events detected in the video data, and the first-tier device is a disk array and the second-tier device is a tape array).
As to claim 8, a control server that includes the computer processor and the computing memory (Para [0052], lines 1 – 4: Cameras used in the present invention may be digital IP cameras, digital PC cameras, web-cams, analog cameras, cameras attached to camera servers, analog cameras attached to DVRs, etc. and Para [0059], lines 6 – 9: 

As to claims 9 and 18, the video includes metadata including resolutions and time stamps for respective frames of the video (Donovan: Para [0348], lines 36 – 38: the video data is calculated as a weighted average of attributes of the video data, where the attributes include resolution of the video data and Table 3, Para [0158], lines 1 – 7: Table 3 shows eight illustrative events that were detected on Sep. 27, 2007. Event "432" of "MDParameterID=6" (corresponding to motion in the lobby) occurred at 7:05:24 PM, which is within the hours that the privacy filter allowed. Event "433" of "MDParameterID=16" (corresponding to a camera in the lobby losing network connection) occurred at 7:10:18 PM.).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of Utagawa and further in view of U.S. PGPUB 2005/0210527 A1 issued to Ryuichiro Hisamatsu et al. (“Hisamatsu”).
Modified Donovan teaches claimed invention substantially as claimed. Modified Donovan teaches the storage hierarchy may include hard disk, optical disk, magnetic disk, flash memory, tape memory, RAID array, NAS (Network Attached Storage), SAN (Storage Area Network), or any other physical or virtual storage media, however, modified Donovan does not explicitly teach the non-volatile storage medium is cloud storage.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the teachings of modified Donovan with the teachings of Hisamatsu to provide users that are willing to reduce video quality to achieve much higher compression levels for data storage (see Hisamatsu para 0137).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USP 6,345,281 B1 issued to Kardos et al. recites orders in the message handler that were transmitted to the order processing system subsequent to the time of the previously saved version are identified and those that remain open in the message handler are transmitted to the restored order processing system.
USPGPUB 2014/0324847 A1 issued to Thollya et al. recites identifying category mappings generated for dominant queries associated with a query log containing queries. The mappings are identified between first set of queries and second set of queries and clicked products for second set of queries. A classification model is trained based on category mappings generated for dominant queries, mappings between queries and shown categories and mappings between queries and clicked products, using one or more processors.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

March 10, 2021
/SHAHID A ALAM/Primary Examiner, Art Unit 2162